Lumpkin, J.
1. While the evidence was conflicting, and the jury might have been warranted in finding for the defendant, it was sufficient to support a finding for the plaintiff. The credibility of witnesses was for the jury; and the presiding judge having overruled a motion for a new trial, which complained only of the finding of the jury, and assigned no error upon any charge or ruling of the eourt pending the trial, this eourt will not reverse the judgment.
2. Although the evidence for the plaintiff might have authorized a verdict for a greater amount than that found, this will not necessitate a reversal, on motion of the defendant, under the facts of this ease.

Judgment affirmed.


All the Justices concur.